DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 19 -22, 24-33 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somervell et al (US 2014/0273290), “Somervell et al”.
	With respect to Claim 16, Somervell et al discloses an apparatus (Figure 2) comprising: an optical meter (paragraph 40)  configured to measure swelling of a block copolymer (paragraph 35) during solvent vapour annealing of the block copolymer; temperature controller (paragraphs 44-45) configured to receive a control signal indicative  (claims 16-18) of the swelling of the block copolymer and control the temperature of the block copolymer as indicated by the control signal. See Figure 2 and corresponding text; and paragraphs 35-54.
	

	With respect to Claim 20, Somerville discloses wherein the substrate is configured to receive a plurality of wafers for pattern formation of the block copolymer. See Figures 3A-3D and corresponding text; and paragraphs 1-4, which pertain the semiconductor devices.
	With respect to Claim 21, Somerville discloses comprising a chamber configured to enable solvent vapour annealing of the block copolymer. See Figure 2 and corresponding text.
	With respect to Claim 22, Somerville discloses comprising injector configured to inject a solvent directly into the chamber, wherein the injector is arranged to inject a fixed mass of solvent directly into the chamber so as to achieve a defined solvent partial pressure within the chamber. See Figures 1-2 and corresponding text; and paragraphs 41-43.
	With respect to Claim 24,  Somerville discloses the optical meter comprises at least one of a reflectometer, an ellipsometer. See paragraph 40.
	With respect to Claim 25,  Somerville discloses the optical meter is configured to measure the thickness of the polymer. See paragraph 40.
	With respect to Claim 26, Somerville inherently discloses the block copolymer has a high Flory Higgins parameter, as the same block copolymers are used. See paragraphs 32-35. 
	With respect to Claim 27, Somerville discloses measuring swelling of a block copolymer during solvent vapour annealing of the block copolymer; and controlling the temperature of the block copolymer based upon the measured swelling of the block copolymer. See paragraphs 40-54 and Claims 16-18.


With respect to Claim 29, Somerville disclose comprising the block copolymer on a substrate in a chamber to enable solvent vapour annealing of the block copolymer and injecting a solvent directly into the chamber. See Figure 2 and corresponding text.
	With respect to Claim 31, Somerville disclose comprising patterning the block copolymer. See Figures 3A -3D of Somerville.
	With respect to Claim 32, Somerville disclose comprising a substrate to receive a plurality of wafers for patterning. See Figures 3A-3D and corresponding text; and paragraphs 1-4, which pertain the semiconductor devices.
	With respect to Claim 33, Somerville disclose comprising vapour annealing of the block copolymer. See paragraphs 40-54 and the Abstract.
	With respect to Claim 35, Somerville disclose  wherein controlling the temperature comprises using a reflectometer. See paragraph 40. 

Claims 16-22, 24-33 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al, Nanopatterning via Solvent Vapor Annealing of Block Copolymer Thin Films, Chemistry of Materials, September 9, 2016, pages 1-53, “Jin et al”. 
With respect to Claim 16, Jin et al discloses an apparatus (Figures 4a-4e)) comprising: an optical meter (page 18, last 10 lines)  configured to measure swelling of a block copolymer (page 18, last 10 lines) during solvent vapour annealing of the block copolymer; temperature controller (page 16, top 10 lines) configured to receive a control signal indicative  (Figure 4a) of the swelling of the block copolymer 
	With respect to Claim 17, Jin et al discloses the temperature controller comprises a thermoelectric cooler. See page 16, lines 1-10.
	With respect to Claim 18, Jin et al discloses the temperature controller comprises control circuitry configured to receive the control signal indicative of the swelling of the block copolymer from the optical meter and control the thermoelectric cooler in response to the control signal. See Figure 4a and corresponding text.
	With respect to Claim 19, Jin et al discloses comprising a substrate configured to enable pattern formation of the block copolymer wherein the substrate is configured to enable the temperature controller to control the temperature of the substrate. See page 15, lines 1-10 , etching of material.
	With respect to Claim 20, Jin et al discloses wherein the substrate is configured to receive a plurality of wafers for pattern formation of the block copolymer. See page 15, Figure 2.
	With respect to Claim 21, Jin et al discloses comprising a chamber configured to enable solvent vapour annealing of the block copolymer. See Figure 4a and corresponding text.
	With respect to Claim 22, Jin et al discloses comprising injector configured to inject a solvent directly into the chamber, wherein the injector is arranged to inject a fixed mass of solvent directly into the chamber so as to achieve a defined solvent partial pressure within the chamber. See Figure 4a and corresponding text.
	With respect to Claim 24, Jin et al disclose the optical meter comprises at least one of a reflectometer, an ellipsometer. See page 18, last 10 lines.
	With respect to Claim 25,  Jin et al disclose the optical meter is configured to measure the thickness of the polymer. See page 18, last 10 lines.


	With respect to Claim 27, Jin et al disclose measuring swelling of a block copolymer during solvent vapour annealing of the block copolymer; and controlling the temperature of the block copolymer based upon the measured swelling of the block copolymer. See Figure 4a and pages 16-18 and 19.
	With respect to Claim 28, Jin et al disclose controlling the temperature comprises increasing or decreasing the temperature as required by the measured swelling. See page 19.
	With respect to Claim 29, Jin et al disclose comprising the block copolymer on a substrate in a chamber to enable solvent vapour annealing of the block copolymer and injecting a solvent directly into the chamber. See Figure 4a and corresponding text.
	With respect to Claim 30, Jin et al disclose controlling the temperature comprises thermoelectric cooling. See page 16, and lines 1-10.
	With respect to Claim 31, Jin et al disclose comprising patterning the block copolymer. See page 15, etching of film.
	With respect to Claim 32, Jin et al disclose comprising a substrate to receive a plurality of wafers for patterning. See page 15 of Jin et al. 
	With respect to Claim 33, Jin et al disclose comprising vapour annealing of the block copolymer. See Figure 4a and 5;  and corresponding text.  
	With respect to Claim 35, Jin et al disclose wherein controlling the temperature comprises using a reflectometer. See page 16, last 10 lines.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Somervell (US 2014/0273290) or Jin et al, Nanopatterning via Solvent Vapor Annealing of Block Copolymer Thin Films, Chemistry of Materials, September 9, 2016, pages 1-53, “Jin et al”.
	Somervell and Jin et al are relied upon as discussed above. 
	However, neither references discloses an “inlet configured to introduce turbulent flow of solvent within the chamber” or “introducing turbulent flow of solvent”, as required by the Claims at hand.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use turbulent flow in the device/process of Somervell and Jin et al, as where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation . See Allen et al v. Coe, 57 USPQ 136. Moreover, discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Aller, 105 USPQ 233 (1955). In the present case the determination of the flow rate would have been prima facie obvious, as the references disclose the flow rate is a result effective variable. See paragraphs 40-45 of Somerville; and pages 16 and 18 of Jin et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
January 1, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812